DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a haptic piezoelectric keyboard comprising a base chassis formed of a C-cover affixed to a D-cover to house the haptic piezoelectric keyboard assembly, a processor, and a heat dissipating layer and the heat dissipating layer thermally coupled to a haptic piezoelectric keyboard assembly and the processor to direct heat away from the keys of the piezoelectric keyboard of the C-cover and toward a vertical edge of the base chassis, where the piezoelectric keyboard assembly comprises a plurality of piezoelectric sensors disposed across a support plate, and a contact foil layer, for detecting deformation of one of the plurality of piezoelectric sensors and registering a keystroke, affixed to the plurality of piezoelectric sensors and the support plate and provide a haptic feedback control signal to generate a haptic response to the keys of the piezoelectric keyboard, such as found in North et al. (US 11,079,8016).  The prior art of record does not teach or suggest, in the claimed combination, a haptic keyboard with a detail structure of the keyboard and a controller of the information handling system operatively coupled to a contact foil to: receive an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
February 8, 2022